
	

113 S1303 IS: To amend certain appropriations Acts to repeal the requirement directing the Administrator of General Services to sell Federal property and assets that support the operations of the Plum Island Animal Disease Center in Plum Island, New York, and for other purposes. 
U.S. Senate
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1303
		IN THE SENATE OF THE UNITED STATES
		
			July 16 (legislative
			 day, July 15), 2013
			Mr. Blumenthal (for
			 himself, Mr. Schumer, and
			 Mr. Murphy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend certain appropriations Acts to repeal the
		  requirement directing the Administrator of General Services to sell Federal
		  property and assets that support the operations of the Plum Island Animal
		  Disease Center in Plum Island, New York, and for other purposes.
		  
	
	
		1.Repeal of requirement to sell
			 certain Federal property in Plum Island, New York
			(a)Repeal of
			 requirement in Public Law
			 110–329Section 540 of the Department of Homeland
			 Security Appropriations Act, 2009 (division D of Public Law 110–329; 122 Stat.
			 3688) is repealed.
			(b)Repeal of
			 requirement in Public Law 112–74Section 538 of the Department of Homeland
			 Security Appropriations Act, 2012 (6 U.S.C. 190 note; division D of Public Law
			 112–74) is repealed.
			
